Title: From Thomas Jefferson to John Smith, 5 May 1802
From: Jefferson, Thomas
To: Smith, John


            SirWashington May 5. 1802
            I have to acknolege the reciept of your Latin grammar, by post for which I pray you to accept my thanks. my occupations will probably not permit me immediately to have the satisfaction which I have no doubt I shall derive from the perusal of it: but I am pleased with every effort to facilitate the acquisition of the Greek & Latin languages. I do not give into the modern doctrine that the time spent on those languages is time lost. they usually occupy a portion of life when the mind is not strong enough but for matters of memory. they have furnished us with the only models of rational, correct, and chaste composition: no other antient nation having left, nor any modern one (not conversant with these models) having produced, any works of that character. the luxury too of reading them in their original language is one for which I feel more thankful to those to whom I owe it than for any of the things which the world usually calls luxuries. under these impressions I see with pleasure the taste for these languages cultivated, and ascribe to you the merit you may justly claim in this work. permit me to join here my thanks for the other volume also, and to tender you my best wishes and respects.
            Th: Jefferson
          